Citation Nr: 1224311	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  03-01 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability, to include degenerative joint disease.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1966 to March 1971.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from an August 2002 rating decision that, in pertinent part, denied service connection for a bilateral knee disability; and from an October 2005 rating decision that, in pertinent part, denied a TDIU.  The Veteran timely appealed.

In August 2008, the Veteran testified during a hearing before a former Veterans Law Judge.

In January 2009 and in July 2010, the Board remanded the matters for additional development.

In April 2011, VA's Appeals Management Center (AMC) granted service connection for major depressive disorder, and assigned an initial 30 percent evaluation, effective February 4, 2004.  As the record reflects no disagreement with either the initial rating or the effective date assigned, it appears that the AMC's grant of service connection has resolved that matter, and it is no longer before the Board.

In May 2012, the Board duly notified the Veteran that the Board no longer employed the Veterans Law Judge that conducted the August 2008 Board hearing and that he had the right to another Board hearing.  To date, a response to the Board's May 2012 letter has not been received.

The issue of service connection for sleep apnea has been raised by the record (February 2012 correspondence), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran and his representative when further action is required.


REMAND

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).   

Bilateral Knee Disability 

The Veteran seeks service connection for a bilateral knee disability, to include degenerative joint disease; and also has asserted that the claimed disability is secondary to his service-connected lumbar disease.  Although the Veteran reportedly injured both knees during active service while serving as an airman aboard the U.S.S. Enterprise (CVAN 65), there were no findings of bilateral knee disability at the time of his discharge examination from active service in March 1971.  A May 2009 VA examination also weighs against a finding that a current bilateral knee disability had its onset in active service.  

With regard to the Veteran's claim for secondary service connection, a September 2010 VA examiner opined that the Veteran's bilateral knee disability was not secondarily caused by his lumbar disease.  However, the Board finds that the September 2010 examiner did not provide an opinion regarding whether the Veteran's current bilateral knee disability is aggravated by the service-connected lumbar disease, as specifically requested in the two prior remands.  Hence, the Board cannot resolve this matter without further medical clarification.

Furthermore, the Board notes that, when the initial "duty to assist" notice was issued in September 2003, notice was never provided as to how to substantiate a claim on a secondary basis.  While this case is in remand status, such notice should be provided.

TDIU Benefits 

The critical question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  Service connection has been established for peptic ulcer disease, rated as 40 percent disabling; for major depressive disorder, rated as 30 percent disabling; for degenerative disc disease of the lumbar spine with herniated disc, status-post lumbar spine surgery and intervertebral disc syndrome of the bilateral sciatic nerve S1, rated as 20 percent disabling; for tinnitus, rated as 10 percent disabling; and for impotence and for pseudofolliculitis barbae, each rated as 0 percent (noncompensable) disabling.  The combined disability rating is 70 percent disabling, and clearly meets the minimum percentage requirement for TDIU under 38 C.F.R. § 4.16(a).

In awarding a TDIU, consideration is given to the Veteran's background, including his employment and educational history.  Records show that the Veteran no longer maintains steady employment.  He last worked full-time as a teacher in 2003.  He completed four years of college.

VA has the duty to supplement the record by obtaining an examination which includes an opinion on what effect the Veteran's service-connected disabilities have on his ability to work.  See Friscia v. Brown, 7 Vet. App. 294 (1994) (holding in the case of a claim for TDIU, that VA has a duty to obtain medical opinions as to employability).

In this case, there is no opinion of record regarding the Veteran's ability to retain or maintain any gainful employment that takes into account solely his service-connected disabilities.


Accordingly, the case is REMANDED for the following action:

1.   Review the claims folder and ensure that all notification and development action required by the VCAA are fully complied with and satisfied.  Specifically, notify the Veteran of the information and evidence necessary to substantiate his claim for service connection for a bilateral knee disability, to include degenerative joint disease, on a secondary basis.  

2.  Afford the Veteran a VA examination to determine the etiology of any current bilateral knee disability, to include degenerative joint disease found to be present; and to determine whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected lumbar disease either (1) caused any current knee disability or (2) increased any knee disability beyond the natural progression of the disability.  If aggravation is shown, the examiner should specify what permanent, measurable increase in the severity of disability of either knee is attributable to the service-connected lumbar disease.

The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner, and the examination report should note review of the file.

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinion with the evidence discussed in this remand, including the May 2009 and September 2010 VA examinations and the Veteran's complaints of bilateral knee pain since service.


3.  Afford the Veteran an appropriate VA examination to obtain an opinion as to the impact of the service-connected disabilities on the Veteran's ability to work.  The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner(s) designated to examine the Veteran, and the examination report(s) should note review of the file.

The examiner(s) should interview the Veteran as to his employment and education history.  The examiner(s) should provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the service-connected peptic ulcer disease; major depressive disorder; degenerative disc disease of the lumbar spine with herniated disc, status-post lumbar spine surgery and intervertebral disc syndrome of the bilateral sciatic nerve S1; tinnitus; impotence; and pseudofolliculitis barbae; and any other disability for which service-connected has been awarded, preclude employment consistent with the Veteran's education and occupational experience, without taking into account his age or any nonservice-connected disability.  The examiner(s) should set forth a rationale for the conclusions reached.

4.  After ensuring that the requested actions are completed, the RO or AMC should re-adjudicate the claims on appeal.  If the benefits sought are not fully granted, the RO or AMC must furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

No action is required of the Veteran and his representative until they are notified by the RO or AMC; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


